IN THE COURT OF APPEALS OF TENNESSEE
                                                                             FILED
                                  AT KNOXVILLE                              April 15, 1999

                                                                          Cecil Crowson, Jr.
                                                                          Appellate C ourt
                                                                              Clerk

JOHN R. WHALEY,                            )   C/A NO. 03A01-9809-JV-00272
                                           )
      Petitioner-A ppellant,               )   BLOUNT JUVENILE
                                           )
v.                                         )   HON. WILLIAM TERRY DENTON,
                                           )   JUDGE
STA TE O F TEN NES SEE, ex rel             )
ANNA GIVENS,                               )   AFFIRMED
                                           )   AND
      Respondent-Appellee.                 )   REMANDED




KEV IN W. S HEPH ERD , Maryville, for P etitioner-Ap pellant.

JOHN KNO X WALK UP, Attorney General and Reporter, and
RON ALD W. Mc NUT T, Assistan t Attorney G eneral, Na shville, for R esponde nt-
Appellee.




                                    O P I N IO N


                                                         Franks, J.




             Appellant filed a T.R.C.P. Rule 60 with the Trial Court on March 12,

1996, attacking a judgment entered by the Juvenile Court on August 1, 1980. That

judgment provided:

             Johnny Whaley appears in open Court and acknowledges that he is the
             father of John Randall Ogle, and the child is declared to be the
             legitimate child of Johnny Whaley and Anna Elizabeth Ogle. The name
             of the child shall be cha nged to Jo hn Ran dall Wha ley. The fathe r’s date
             of birth w as Februa ry 22, 1951 in the state of T ennessee . The birth
             certificate shall be amended to reflect the correct information. The
             father shall p ay into the Reg istry of this Cou rt the sum o f Twen ty
             Dollars ($2 0.00) per w eek for su pport of sa id child. The first payment is
             due on or before August 8, 1980 and a like payment each Friday
             thereaf ter.

             Appellan t was den ied relief in the Trial Cou rt, on the grou nd that his
Rule 60 motion was not timely, but he argues o n appeal that this Court sho uld declare

the 1980 judgment void on the basis that it was not entered in compliance with the

requirements of Rule 58 of the Tennessee Rules of Civil Procedure.

                 This argument is without merit. The Rules of Juvenile Procedure,

applying the Ru les of C ivil Proc edure to paternit y cases, w as not e ffectiv e until 19 84.

The Tennessee Supreme Court held in 19751 that the Ten nessee R ules of C ivil

Procedu re did not ap ply to paternity cases in juvenile co urt because of the juve nile

court’s structure, and the juvenile courts had not been restructured nor the Rules

adopte d, as of the time of the e ntry of the judgm ent in thi s case.

                 Accordingly, we affirm the judgment of the Trial Court for the reasons

herein stated , and rema nd with co st of the app eal assessed to the appe llant.




                                                __________________________
                                                Herschel P. Franks, J.

CONCUR:




___________________________
Houston M. Godd ard, P.J.




___________________________
Charles D. Susano, Jr., J.




   1
       Patrick v. Dickson, 526 S.W.2d 449, (TN. 1975).


                                                  2